DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-23 are no longer rejected under 35 U.S.C. 112(b).
Applicant’s amendment to Claim 1 and remarks dated 27 May 2022 are sufficient to overcome the rejection.
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the distance Q”.  There is insufficient antecedent basis for this limitation.  The distance “Q” is introduced in Claim 3, while Claim 11 depends from Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 13-15, 17-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over HANNIG (US 20130309441 A1) in view of DERICK (US 20170350139 A1).

    PNG
    media_image1.png
    477
    711
    media_image1.png
    Greyscale

Figure C: Examiner interpretation of Figure 2b of HANNIG
As to claim 1, HANNIG teaches a set of panels (See Figure C above for the interpretation of HANNIG Figure 2b in relation to the structural limitations of the panels in Claim 1. Figures 2a and 2c show the panels in a non-bent state.) comprising a first panel, a second panel and a mechanical locking device for locking the first panel to the second panel, the mechanical locking device being configured for an assembly by a displacement of the second panel in relation to the first panel in a vertical direction to obtain a locked position of the first panel and the second panel, wherein the first panel comprises a first edge, a first panel surface and a second panel surface, and the second panel comprises a second edge, wherein the mechanical locking device comprises a locking strip extending from the first edge in a direction parallel to the first and second panel surfaces, wherein the locking strip comprises a locking strip edge, wherein the locking strip comprises a first locking strip surface extending in a direction substantially corresponding to the direction of the first panel surface of the first panel, wherein the locking strip comprises a second locking strip surface extending, from a point vertically aligned with the first edge, in a direction substantially corresponding to the direction of the second panel surface of the first panel, wherein the locking strip comprises a locking element configured to cooperate with a locking groove at the second edge of the second panel for locking in a direction parallel to the first panel surface, wherein one of the first or second edge comprises a tongue configured to cooperate with a tongue groove at the other one of the first or second edge for locking in a vertical direction, wherein the locking strip comprises a flexing area, and the locking strip is configured to flex by varying a shape of the flexing area during the assembly, wherein the second locking strip surface comprises a recess extending from the locking strip edge towards the flexing groove and parallel to the second panel surface in a relaxed state of the locking strip, and wherein the second locking strip surface is free of a recess between the first edge and the flexing area, and the flexing area is spaced from the entirety of the recess. (HANNIG discloses a specific bend location, interpreted as a flexing “area”, where the combination with DERICK places the flexing groove.)
HANNIG does not disclose wherein the locking strip comprises a flexing groove extending from the second locking strip surface into the locking strip, and that the locking strip is configured to flex by varying a shape of the flexing groove during the assembly.
However, DERICK teaches the locking strip comprises a flexing groove extending from the second locking strip surface into the locking strip, (Figure 8, Item 26), and that the locking strip is configured to flex by varying a shape of the flexing groove during the assembly (Figures 7-9 teach the locking groove varies in shape during assembly.).  DERICK shows, in Figures 4-6 and 7-9, that the flexing groove can be used to flex the locking strip upwardly, such that a downward movement (as in HANNIG) would be equally possible due to the flexing groove.
One of ordinary skill in the art would have been motivated to combine the flexing groove of DERICK with the panel of HANNIG in order to provide a pivoting portion of the panel to aid in the bending of the locking element (DERICK ¶0007 and Figures 7-9)  that is simple to incorporate during the manufacturing process. (See ¶0008 of DERICK)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the flexing groove of DERICK with the panel of HANNIG because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, HANNIG in view of DERICK teaches the the set of panels as claimed in claim 1, wherein the second locking strip comprises a material of a core of the first panel (HANNIG, ¶0046 teaches that the degree of elastic deformation of the components has to do with the material of the body (9).  This teaching is interpreted as the material of the flexural leg (22) being the same as the body.), and wherein the flexing groove and the recess are formed in the material of the core of the first panel. (DERICK, ¶0030 teaches the panels can be made from LVT or other materials. ¶0007 teaches the living hinge (locking member and recess area of DERICK) can be made from material of the panel. ¶0093 teaches the locking member (25), second panel (2) and bendable portion can be made from the same material.)

As to claim 6, HANNIG in view of DERICK the set of panels as claimed in claim 1, wherein an opening of the flexing groove has a width T, wherein the flexing groove has a width. (DERICK, Figure 7 and A above teach the flexing groove (26) has a width.  Figures 5, 14, and 16 teach varying widths of the flexing groove.)
DERICK does not explicitly disclose that the width T of the opening of the flexing groove is within the range of about 1 mm to about 10 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flexing groove of DERICK with the width of Applicant’s invention because Applicant has not disclosed that the width dimension range of 1mm to 10mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected DERICK’s width, and applicant’s invention, to perform equally well with either the width taught by DERICK or the claimed shape because both shapes would perform the same function of bending during flooring assembly.
Therefore, it would have been prima facie obvious to modify DERICK to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of DERICK.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.
Examiner notes that the width dimension being 1mm and 2.5mm have motivations in ¶0071 of the published application, but no specific rationale for choosing the range of 1mm to 10mm.

As to claim 9, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein at least one inner surface of the flexing groove extends at an angle α from the second panel surface. (Figure 7 teaches the flexing groove is oriented at an angle just over 90 degrees to the second panel surface.)
DERICK does not explicitly disclose the angle α is within the range of about 30 degrees to about 100 degrees. 
However Figure 7 teaches that the flexing groove extends upward at an angle close to 90 degrees.  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) Figure 7 suggests to one of ordinary skill in the art that was looking to create a flexing groove-locking strip angle with the dimension of about 100 degrees. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice DERICK, but having only adjacent measurements, would have reasonably at first attempted to copy the structure as shown in the Figure.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided an angle ‘α’ in the claimed range.
See also MPEP 2144.04, Subsection IV. A. – change in size or proportion.

As to claim 13, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein the first panel comprises a third edge and a fourth edge, the third edge being at a distance TL from the fourth edge. (HANNIG does not explicitly disclose that the panels have a third and fourth edge (side edge), but since the panels are not an infinite length, there must be a side.  Additionally, DERICK, Figure 1 teaches the panels (1, 2) have a third and fourth edge in the ‘Z’ direction of Figure 7.  These edges are spaced by a distance.)

As to claim 14, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein the flexing groove has a length L, and wherein the length L of the flexing groove extends from the third edge of the first panel to the fourth edge of the first panel. (DERICK ¶0065 teaches the flexing groove extends along the second edge of the panel.  ¶0073 teaches the flexing groove is formed by cutting a slit into the panel. This is interpreted as teaching the flexing groove extends the entire width of the panel.)

As to claim 15, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein the flexing groove has a fifth edge and a sixth edge, the fifth edge being positioned at a distance X from the third edge and the sixth edge being positioned at a distance X from the fourth edge. (Examiner is interpreting this claim as being represented by Figure 6C in the drawing filed 24 September 2020, in that the flexing groove (8) does not extend from one edge of the panel to another.  DERICK, ¶0089 teaches that the flexing groove (26) can be made to extend only part of the panel edge.  This is interpreted as teaching a flexing groove that does not extend from one panel edge to another, and thus has claimed fifth and sixth edges that are spaced from the third and fourth edges respectively.)

As to claim 17, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein a bottom of the flexing groove is essentially arch shaped. (Figure 7 teaches the flexing groove (26) is arch shaped.)

As to claim 18, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein a bottom of the flexing groove has a shape. (Figure 7 teaches the flexing groove (26) is arch shaped.)
DERICK does not explicitly disclose that the bottom of the flexing groove is essentially triangular.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flexing groove of DERICK with the shape of Applicant’s invention because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected DERICK’s shape, and applicant’s invention, to perform equally well with either the shape taught by DERICK or the claimed shape because both shapes would perform the same function of bending during flooring assembly.
Therefore, it would have been prima facie obvious to modify DERICK to obtain the invention as specified in claim 18 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of DERICK.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 19, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein a bottom of the flexing groove has a shape. (Figure 7 teaches the flexing groove (26) is arch shaped.)
DERICK does not explicitly disclose that the bottom of the flexing groove is essentially rectangular or square.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flexing groove of DERICK with the shape of Applicant’s invention because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected DERICK’s shape, and applicant’s invention, to perform equally well with either the shape taught by DERICK or the claimed shape because both shapes would perform the same function of bending during flooring assembly.
Therefore, it would have been prima facie obvious to modify DERICK to obtain the invention as specified in claim 19 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of DERICK.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 20, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein the mechanical locking device is configured to lock the first panel and the second panel in a first direction parallel to the first panel surface and/or in a second direction perpendicular to the first panel surface. (HANNIG, Figure 2c shows the locking arrangement of two panels, where they are locked in a direction parallel to the panel surfaces by the locking elements.)

As to claim 24, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein the flexing groove has only a single opening. (DERICK, Figure 8, Item 26 has only a single opening at the bottom of the panel.)

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  HANNIG (US 20130309441 A1) in view of DERICK (US 20170350139 A1), as applied in claim 1 above, further in view of JOSEFSSON (US20200308846A1).
As to claim 6, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein an opening of the flexing groove has a width T. (DERICK, Figure 7 and A above teach the flexing groove (26) has a width.  Figures 5, 14, and 16 teach varying widths of the flexing groove.)
HANNIG in view of DERICK does not explicitly disclose the width T of the opening of the flexing groove is within the range of about 1 mm to about 10 mm.
However, JOSEFSSON teaches a tongue/groove flooring panel joint where grooves are formed in the bottom surface of the panel with the width T of the opening of the groove is within the range of about 1 mm to about 10 mm. (¶0185 teaches the groove width is 0.2-1.5 times the panel thickness.  DERICK, ¶0097 teaches the panel is 4mm thick.  Thus, the combination teaches a width range of 0.8mm to 6mm, which meets the claimed range.)
One of ordinary skill in the art would have been motivated to apply the known groove width dimension of JOSEFSSON to the unknown groove width dimension of DERICK to remove material for recycling and creation of further flooring products (JOSEFSSON ¶0199), and thereby reduce cost in producing the panels (JOSEFSSON ¶0007), to regulate the sound properties of the flooring (JOSEFSSON, ¶0009), and reduce the weight/material content of the panels. (JOSEFSSON, ¶0006). It is interpreted that the using the dimension from JOSEFSSON would provide the advantages of reduced cost, sound properties, and reduced weight.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known groove width dimension of JOSEFSSON to the unknown groove width dimension of DERICK because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 7, HANNIG in view of DERICK and JOSEFSSON teaches the set of panels as claimed in claim 6, wherein the width T of the opening of the flexing groove is within the range of about 1.2 mm to about 2.5 mm. (JOSEFSSON, ¶0185 teaches the groove width is 0.2-1.5 times the panel thickness. DERICK, ¶0097 teaches the panel is 4mm thick.  Thus, the combination teaches a width range of 0.8mm to 6mm, which meets the claimed range.)

As to claim 15, HANNIG in view of DERICK teaches the set of panels as claimed in claim 1, wherein the flexing groove has a fifth edge and a sixth edge, the fifth edge being positioned at a distance X from the third edge and the sixth edge being positioned at a distance X from the fourth edge. (Examiner is interpreting this claim as being represented by Figure 6C in the drawing filed 24 September 2020, in that the flexing groove (8) does not extend from one edge of the panel to another.  DERICK, ¶0089 teaches that the flexing groove (26) can be made to extend only part of the panel edge.)
DERICK does not show in the figures that the flexing groove has a fifth edge and a sixth edge, the fifth edge being positioned at a distance X from the third edge and the sixth edge being positioned at a distance X from the fourth edge.
However, JOSEFSSON teaches a flooring panel with grooves (Figure 2a-d, Item 19) that have a fifth edge and a sixth edge, the fifth edge being positioned at a distance X from the third edge and the sixth edge being positioned at a distance X from the fourth edge. (Figure 2b teaches grooves (19) that stop short of each edge of the panel (third and fourth edges) and have a distance between the fifth edge and third edge as well as between the sixth edge and fourth edge.  The distance is half the width item ‘BL’ minus the width of item ‘GL’.)
One of ordinary skill in the art would have been motivated to apply the known groove dimension of JOSEFSSON to the unknown groove dimension of DERICK to reduce cost in producing the panels (JOSEFSSON ¶0007), to regulate the sound properties of the flooring (JOSEFSSON, ¶0009), and reduce the weight/material content of the panels. (JOSEFSSON, ¶0006).  It is interpreted that the using the dimension from JOSEFSSON would provide the advantages of reduced cost, sound properties, and reduced weight.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known groove width dimension of JOSEFSSON to the unknown groove width dimension of DERICK because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 16, HANNIG in view of DERICK and JOSEFSSON teaches the set of panels as claimed in claim 15, wherein there is a distance X between the edge of the panel and the edge of the flexing groove. (JOSEFSSON, Figure 2b teaches grooves (19) that stop short of each edge of the panel (third and fourth edges) and have a distance between the fifth edge and third edge as well as between the sixth edge and fourth edge.  The distance is half the width item ‘BL’ minus the width of item ‘GL’.)
HANNIG in view of DERICK and JOSEFSSON does not explicitly disclose that X is within the range of about 5 mm to about 30 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flexing groove and side edges of the panel of HANNIG in view of DERICK and JOSEFSSON with the X dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected HANNIG in view of DERICK and JOSEFSSON‘s dimensions, and applicant’s invention, to perform equally well with either the dimensions taught by HANNIG in view of DERICK and JOSEFSSON or the claimed dimensions because both sets of dimensions would perform the same function of providing a groove in the bottom of the panel.
Therefore, it would have been prima facie obvious to modify DERICK to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of HANNIG in view of DERICK and JOSEFSSON.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  HANNIG (US 20130309441 A1) in view of DERICK (US 20170350139 A1), as applied in claim 9 above, further in view of JOSEFSSON (US20200308846A1).
As to claim 10, HANNIG in view of DERICK teaches the set of panels as claimed in claim 9, wherein at least one inner surface of the flexing groove extends at an angle α from the second panel surface. (DERICK, Figure 7 teaches the flexing groove is oriented at an angle just over 90 degrees to the second panel surface.)
DERICK does not explicitly disclose the angle α is within the range of about 60 degrees to about 80 degrees. 
However, JOSEFSSON teaches the angle α is within the range of about 60 degrees to about 80 degrees. (Figure 4d teaches the recesses (19a-c) can have various shapes (including the arch shape of DERICK), with the recess (19c) having a shape where the angle between the substantially vertical side of the recess and the flat bottom is less than 90 degrees.  This angle is interpreted as about 80 degrees, which is in the claimed range.)
One of ordinary skill in the art would have been motivated to apply the known groove shape of JOSEFSSON to the groove shape creation method of DERICK to remove more material for recycling and creation of further flooring products (JOSEFSSON ¶0199), and thereby reduce cost in producing the panels (JOSEFSSON ¶0007), to regulate the sound properties of the flooring (JOSEFSSON, ¶0009), and reduce the weight/material content of the panels. (JOSEFSSON, ¶0006). It is interpreted that the using the dimension from JOSEFSSON would provide the advantages of reduced cost, sound properties, and reduced weight.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known groove width dimension of JOSEFSSON to the unknown groove width dimension of DERICK because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Allowable Subject Matter
Claims 3-5, 8, 21-23, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-5, 8, and 21-23 were indicated allowable in the office action dated 01 March 2022.
Claims 12 and 22 were indicated allowable in the office action dated 21 October 2021.
The following is a statement of reasons for the indication of allowable subject matter for claims 25-26:  Examiner’s best art does not teach or obviate the limitations of the above listed dependent claims.
While the art has examples of the structural characteristics of panels of claim 1 that include a recess (See BOUCKE (US 11242687, Figure 4a-b), CAPPELLE (US 11002021, Figure 8), DERICK (US 20200190824, Figure 6), HANNIG (US 20130309441, Figure 2a-c)) and panels that had a flexing groove (See BRAUN (US 8375674, Figure 8) and VERMEULEN (US 20150267418, Figure 8 and 16)), none of the prior art provided a teaching, suggestion, or motivation to combine the structures of the flooring panels to arrive at the flexing groove and recess as claimed.  Specifically, the recess is required to extend from the locking strip edge, be spaced from the flexing groove, and extend more than half the distance between the locking strip edge and the flexing groove.  None of the references that taught a recess also taught the length of the recess as claimed.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered and they are persuasive.
The amendment to claim 1 overcomes the rejection relying on the combination of BOUCKE and DERICK.  When the flexing groove of DERICK is combined with the panel of BOUCKE, the combination does not arrive at the flexing groove being spaced from the recess.
Applicant’s remarks regarding the additional art discussed during the interview are in line with the agreements made during the interview.  The dependent claims 25-26 contain limitations that distinguish over HANNIG.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726